Citation Nr: 1740026	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-24 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for chronic fatigue syndrome.

3.  Entitlement to an initial compensable rating for irritable bowel syndrome (IBS).


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991, including service in the Southwest Asia theater of operations from January 1991 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.
The Board notes that the RO previously denied the Veteran's service connection claims for chronic fatigue, joint and muscle pain, and fibrositis in March 1995 and February 1997 rating decisions.  Generally, new and material evidence is required to reopen a previously and finally denied claim.  38 U.S.C.A. § 5108 (West 2014).  However, on June 10, 2003, regulations regarding disability claims for Persian    Gulf War veterans were amended, effective March 1, 2002, to include presumptive service connection for chronic fatigue syndrome and fibromyalgia.  See 68 Fed. Reg. 34539-543 (June 10, 2003).  As this change in regulation creates a new basis of entitlement, new and material evidence is not required to reopen the Veteran's previously denied claims.  See Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd 17 F.3d 368 (Fed Cir. 1994).

The issues of entitlement to service connection for chronic fatigue syndrome and    an initial compensable rating for IBS are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The probative evidence of record is at least in equipoise as to whether the Veteran has a current diagnosis of fibromyalgia.


CONCLUSION OF LAW

The criteria for entitlement to service connection for fibromyalgia have been met.  38 U.S.C.A. § 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the record.  Although the Board has      an obligation to provide adequate reasons and bases supporting this decision,      there is no requirement that the evidence submitted by the appellant or obtained      on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection may be established for a disability resulting from disease or    injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the    in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Under legislation specific to Persian Gulf War veterans, service connection may also be established for a qualifying chronic disability resulting from an undiagnosed illness that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more no later than December 31, 2021.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  

The term "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under subsection (d) warrants presumptive service-connection. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).

Service personnel records confirm that the Veteran served in the Southwest Asia theater of operations during the Persian Gulf War. See 38 C.F.R. § 3.317(e) (defining the Southwest Asia theater of operations); see also 38 U.S.C.A. § 101(33) (West 2014) (defining the Persian Gulf War as beginning on August 2, 1990, and ending  on a date thereafter to be prescribed by Presidential proclamation or law). Therefore, she qualifies for consideration for presumptive service connection for disabilities resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness.  

Post-service treatment records show that in May 1992, the Veteran was noted to have a history of multiple tender points.  She was diagnosed with fibrositis and treated with local injections and Elavil.  Subsequent VA treatment records show continued complaints of pain in all over the body.  

A February 2011 private treatment record indicates that the Veteran reported   seeing a rheumatologist in 1992 and receiving a diagnosis of fibromyalgia.  After     a physical examination, the treatment provider's assessment was unspecified inflammatory spondylopathy.  It was noted that the Veteran fulfilled the multiple entry criteria for spondyloarthropathy, including lumbar and dorsal pain during the night or morning, stiffness of the lumbar or dorsal spine, buttock pain, heel pain,       a positive human leukocyte antigen B27 (HLA-B27) blood test, and a clear-cut improvement of rheumatic complaints with nonsteroidal anti-inflammatory drugs (NSAIDS). 

The Veteran underwent a VA examination in June 2011, during which she reported tenderness over various joints and muscles.  A physical examination revealed tenderness to palpation over the knees; however, the examiner indicated that there was no evidence of tenderness at specific trigger points typically associated with a diagnosis of fibromyalgia.  The examiner diagnosed the Veteran with unspecified inflammatory spondylopathy and opined that it was not due to an undiagnosed illness related to the Veteran's Persian Gulf War service because it was a diagnosed condition.

In July 2012, the VA examiner again reviewed the evidence of record and opined that the Veteran did not have a diagnosis of fibromyalgia.  The examiner acknowledged the May 1992 diagnosis of fibromyositis/fibromyalgia with what were described as "classic trigger points;" however, the examiner indicated that she did not identify any such findings or any criteria that supported a diagnosis of fibromyalgia during the June 2011 VA examination.  The examiner agreed with the February 2011 private treatment provider's diagnosis of unspecified inflammatory spondylopathy based        on the Veteran's symptoms of pain in the lumbar or dorsal spine during the night or morning, stiffness in the lumbar and dorsal spine, buttock pain, heel pain, and a positive HLA-B27 test.

In November 2014, the Veteran was referred to a VA rheumatologist for complaints of pain all over the body, including her back, shoulder blades, hands, elbows, knees, ankles, and feet.  She described her pain as starting intermittently in the shoulder blades in the 1990's and eventually spreading to constant pain all over her body. It was noted that the Veteran was previously diagnosed by private rheumatologists with fibromyalgia versus spondyloarthropathy and placed on Celebrex and Naproxen, which did not provide much relief. The assessment was a longstanding history of fibromyalgia, with a presumed diagnosis of spondyloarthropathy from other rheumatologists.  The rheumatology fellow who evaluated the Veteran questioned whether features of spondyloarthropathy were present, as there was      no spinal limitation, classical inflammatory back pain, features of eye disease, family history, or enthesitis.

In December 2014, an attending VA rheumatologist who also evaluated the Veteran the month before concurred with the assessment of the rheumatology fellow.  The rheumatologist indicated that the Veteran had a long history of diffuse pains with a previous diagnosis of fibromyalgia.  It was also noted that there was a question of whether she had spondyloarthropathy, though her symptoms and findings were not typical, and x-rays showed normal sacroiliac joints.  The rheumatologist indicated that the Veteran's diagnosis was uncertain at that time, but that her pain could be related to fibromyalgia.  Subsequent VA rheumatology treatment records continue to show a diagnosis of fibromyalgia and list fibromyalgia on the Veteran's active problem list.

Upon review of the record, the Board finds that the probative evidence is at least     in equipoise as to whether the Veteran has a current diagnosis of fibromyalgia. The VA examiner opined that the Veteran's pain was likely attributable to unspecified inflammatory spondylopathy based on a physical examination and a February   2011 private treatment record showing that her symptoms met the criteria for spondyloarthropathy.  However, subsequent treatment providers questioned that diagnosis.  After a physical examination, laboratory testing, and x-rays were performed in November 2014, two of the Veteran's treating VA rheumatologists acknowledged both reported diagnoses of fibromyalgia and spondyloarthropathy and agreed that her symptoms were not typical of spondyloarthropathy and could be related to fibromyalgia.  Moreover, there is no indication that the Veteran's treating VA rheumatologists questioned her reported diagnosis of fibromyalgia.  Indeed, subsequent VA rheumatology notes continue to show a diagnosis of fibromyalgia and do not show a diagnosis of spondyloarthropathy or unspecified inflammatory spondylopathy.  Based on the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for fibromyalgia is warranted on a presumptive basis.  


ORDER

Service connection for fibromyalgia is granted, subject to the laws and regulations governing the payment of VA monetary benefits.


REMAND

With respect to the Veteran's service connection claim for chronic fatigue syndrome, the record shows that she underwent a VA examination in June 2011, with an addendum opinion issued in July 2012.  The VA examiner opined that           the Veteran did not have a diagnosis of chronic fatigue syndrome because "there were other illnesses and issues for which symptoms of fatigue would and could be contributed to as an etiology of fatigue in service and since service, rather than a diagnosis of chronic fatigue."  However, the examiner did not identify the illnesses believed to be the source of the Veteran's fatigue or otherwise provide a rationale    to support the opinion.  Accordingly, the Board finds that a remand is necessary in order to obtain a supplemental opinion.  

With respect to the Veteran's claim for a compensable rating for IBS, the record shows that she most recently underwent a VA examination in June 2011.  During the January 2017 Board hearing, the Veteran testified that her symptoms of IBS have gotten worse since her last VA examination.  Given that the Veteran's most recent VA examination was conducted over six years ago, and there is an indication that her IBS may have increased in severity since that time, the Board finds that a remand is necessary to provide the Veteran with new a VA examination.  See Green v. Derwinski, 1, Vet. App. 212, 124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Updated treatment records should also be obtained.  See 38 U.S.C.A. § 5103A (c) (West 2014);  see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses    of all medical care providers who have recently treated her for chronic fatigue and/or IBS.  After securing any necessary releases, the AOJ should request any relevant records identified.  In addition, obtain updated VA treatment records.  If any requested records are unavailable, the Veteran should be notified of such.

2.  Schedule the Veteran for a VA examination pursuant to her service connection claim for chronic fatigue syndrome.  The electronic claims file must be reviewed by the examiner in conjunction with the examination.  Based on the clinical examination and a review of the evidence of record, the examiner should answer the following:

a)  Is it at least as likely as not (50 percent or higher probability) that the Veteran has a diagnosis of chronic fatigue syndrome meeting the criteria set forth in 38 C.F.R. § 4.88a?  Please explain why or why not.

b)  If a diagnosis of chronic fatigue syndrome is not supported, is it at least as likely as not (50 percent or higher probability) that the Veteran's claimed fatigue represents an undiagnosed illness related to her Persian Gulf War service?  Please explain why or why not.  

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected IBS.  The claims file must be reviewed by the examiner.  All indicated testing must be conducted, and all pertinent symptomatology must be reported.  

4.  After undertaking the development above and any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought      on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


